DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings to do not comply with all formal matters. Specifically,  Figure 2a’s reference numerals are not legible and a plurality of  the figures do not appear to comply with all the requirements of 37 CFR 1.84.
Specifically:
  (g) Margins. The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two cater-corner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 5/8 inches) on 21.6 cm. by 27.9 cm. (8 1/2 by 11 inch) drawing sheets.

(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

(t) Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate different areas in figure 1 and figure 2b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: protrusions (44).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  The claims have some grammatical errors. 
With respect to claim 1:
“a outer case and inner case” should be “an outer case and an inner case”
“a inner surface” should be “an inner surface”
“and outer surface” should be “an outer surface”
“one or more protrusion” should be “one or more protrusions”
“a extending segment” should be “an extending segment”
“an top end” should be “a top end”
“communicable” should be “communicably”
“controller of the cooking apparatus;” should be “controller of the cooking apparatus.”

With respect to claim 5,
“an housing” should be “a housing”

With respect to claim 6
“wherein the back plate coupled to the protrusions” should be “wherein the backplate is coupled to the protrusions”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Specifically, with regard to claim 1, applicant claims a cooking chamber with a number of components and then later a stove-top hood coupled to a lower panel.  The lower panel comprises “the protrusions and the openings projecting upward” It’s unclear if the protrusions are the same protrusions of the cooking chamber or if the protrusions are new protrusions.
Further, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “protrusion” in claims appears to be used by the claim to mean “an opening passing through a surface,” while the accepted meaning is “something that protrudes\.” The term is indefinite because the specification does not clearly redefine the term. Further it’s unclear if applicant intends for protrusion to be an opening passing through a portion how a component could be “coupled to” the protrusion.  In other words, how is something coupled to a hollow opening.  It appears components should be passing through the protrusion (as best examiner understands).

With respect to claims 2-4, examiner is uncertain the intended scope of the claim limitation. They do not appear to introduce further structural limitations by dictating the cooking apparatus is an oven, cooktop, or range.  However, based on the conventional meaning of these particular terms it’s unclear if for example in claim 2 if the apparatus includes the stove top-hood (as standalone oven does not have a stove-top hood), and in claim 3 if the apparatus includes the cooking chamber (as a cook top does not have an oven). It’s unclear if applicant is intending to introduce negative limitations which remove structure required by claim 1 which claims 2 and 3 are dependent.
Specifically, with respect to claim 4, the cooking apparatus being a range does not appear to introduce any structural limitations to the claim and therefore does not appear to further limit the claims.

With respect to claim 5, applicant claims “…the housing comprises a platform having the opening extending from a body…”  Examiner is uncertain applicants intended scope. Specifically, a body is a new component, however “the openings” appears to be claiming the openings of claim 1. It’s unclear it applicant is renaming a previously claimed portion as “a body” or if the holes lack antecedent basis in the claim.

With respect to claim 6, applicant claims “the power-link apparatus…”  It’s unclear if applicant is intending to claim a previously unclaimed power-link apparatus or if applicant intends to claim “the load capacity apparatus.”

With respect to claim 8, applicant claims “the panel insert comprises a vessel(s).”  It’s unclear by this wording if applicant is intending only a single vessel or plural vessels (based on the (s)).  Further examiner is unclear what scope applicant intends “vessel” to encompass.
The definition of vessel is: a hollow container, especially one used to hold liquid, such as a bowl or cask.
The instant specification uses “vessel” once on page 8 of 11 and states:
Panel insert 19 further comprises a vessel(s) 8 at a top surface of its body for transferring heat from element(s) 22 to a object placed on panel insert 19.
The vessel (8) can be seen in figure 4 of applicant’s specification hover is just a circular object.
It’s unclear it the vessel is part of the cooking apparatus or an object placed on the cooking apparatus to transfer heat.  It does not appear that vessel (8) is commensurate in scope with the art recognized meaning of the term “vessel” nor does the instant specification set forth the definition which applicant intends to apply to the term vessel.  Therefore, examiner is unclear what exactly the metes and bounds of the term “vessel” applicant is intending to encompass.

Therefore, examiner is unable to specifically apply art to the claims for the reasons disclosed above and the lack of clear understanding the intended scope of applicant’s invention.
However, to promote compact prosecution the best pieces of art examiner is able to find based on examiner’s understanding of the instant invention are:
U.S. PG-Pub 2021/0080114 to Liu et al., U.S. Pg-Pub 2012/0082765 to Lin, U.S. PG-Pub 2009/0090347 to Kim et al., U.S. PG-Pub 2005/0098170 to Raynor, U.S. PG-Pub 2002/0113062 to Cranford, and U.S. Patent #4,390,768 to Teich et al.
Due to lack of understanding the claims will not be further treated on their merits at this time.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649